DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 12/14/2020.
B.	Claims 18-37 remains pending.


Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

3.	Claim(s) 18-37 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being clearly anticipated by Omi, Gregory et al. (US Pub. 2014/0329596 A1), herein referred to as “Omi”.

As for claims 18 and 29, Omi teaches. An electronic device and corresponding method of claim 29 comprising: a display screen; and a computing hardware configured to 
implementing various example embodiments): 

	detect a selection of a graphical object in a first portion of the user interface (fig.3 302 the control module handles incoming user input); 
	identify a resource corresponding to the selected graphical object (fig.5, 532 collect rent is a game resource collected and used during gameplay); 

	detect a selection of a first point and a selection of a second point in a second portion of the user interface (fig. 4 shows multiple game objects that can be selected “The virtual game environment, in some embodiments, may depict a landscape, building, city, game board, or any other environment.  In turn, the first and second virtual objects may depict interactive elements within the virtual game environment, such as crops, buildings, characters, tiles, game board pieces, or any other suitable elements.”; 

	cause an action associated with the identified resource to be executed on a target object in the second portion of the user interface to be executed (par.37 collect rent game action);


(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        August 11, 2021